              Case 4:20-cv-00921-LPR Document 7 Filed 12/04/20 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF ARKANSAS
                                      CENTRAL DIVISION

KEMONTA D. BISHOP                                                                      PLAINTIFF

v.                                      Case No. 4:20-cv-00921-LPR

KORTNEY KELLY, et al.                                                               DEFENDANTS

                                                    ORDER

            Plaintiff Kemonta D. Bishop is in custody at the W.C. Dub Brassell Detention Center.

    He filed a pro se complaint under 42 U.S.C. § 1983. (Doc. 2). He sued unnamed officers of the

    Tri-County Drug Task Force and Kortney Kelly, who Mr. Bishop identified as the Sheriff of

    Jefferson County, Arkansas. (Id.). On August 19, 2020, the Court screened Mr. Bishop’s

    Complaint under the Prison Litigation Reform Act and In Forma Pauperis statute.1 (Doc. 4).

    The Court explained to Mr. Bishop that his Complaint failed to state a claim on which relief

    may be granted. (Id. at 3-4). And the Court explained why this was so. (Id.). Mr. Bishop was

    given thirty (30) days to file an Amended Complaint. (Id. at 4). He was warned that his claims

    would be dismissed without prejudice if he did not do so. (Id.). The Court directed the Clerk

    to send the Order to Mr. Bishop. (Id. at 5). When it appeared Mr. Bishop did not receive the

    mail from the Court, he was given an additional forty-five (45) days in which to file an Amended

    Complaint. (Docs. 5, 6). More than 45 days have passed and Mr. Bishop has not filed an

    Amended Complaint. Accordingly, his claims are dismissed for the reasons set out in the

    Court’s August 19, 2020 Order. (Doc. 4).

            It is, therefore, ORDERED that:




1
    28 U.S.C. § 1915A; 28 U.S.C. § 1915(e)(2)(B).
             Case 4:20-cv-00921-LPR Document 7 Filed 12/04/20 Page 2 of 2




       1.       Plaintiff’s claims are dismissed without prejudice for failure to state a claim on

which relief may be granted.

        2.      Plaintiff’s Complaint (Doc. 2) is dismissed.

        3.      This dismissal Counts as a “strike” within the meaning of 28 U.S.C. § 1915(g).

        4.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order and accompanying Judgment would not be taken in good faith.

       IT IS SO ORDERED this 4th day of December 2020.



                                               _________________________________
                                               LEE P. RUDOFSKY
                                               UNITED STATES DISTRICT JUDGE




                                                  2
